This suit originated in the Justice Court, where a judgment was rendered for the plaintiff Hughes. The railway company appealed to the County Court, where Hughes amended his claim for damages, increasing it to a sum amounting to over two hundred dollars. The railway company excepted to the amendment on the ground that the amount claimed exceeded the jurisdiction of the Justice Court, which exception was overruled. The case was tried and judgment was there rendered for less than two hundred dollars, from which judgment the railway company appeals to this court.
The exception to plaintiff's amendment should have been sustained. In cases appealed from the Justice Court to the County Court, the law prescribes that they shall be tried de novo, and it is not permissible to increase by amendment the amount in controversy beyond the sum of two hundred dollars, and the error is not cured by the court's failure to include in his charge the items of damage, that are embraced in the amendment that increase the original claim beyond the sum of two hundred dollars. The case was tried on the amendment, which, of course, involved the sum beyond two hundred dollars, and the County Court had no right to determine on appeal such increased amount.
For the error indicated, the judgment is reversed and cause remanded.
Reversed and remanded.